DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-5, 7-18 and 20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1, 8 and 15 recite(s) the limitation "at least one engagement tool".  This term does not have a plain and customary meaning, nor is it further defined by any structural terms in claims 1, 8 and 15.  Therefore, claims 1, 8 and 15, and dependent claims 2-5, 7, 9-14, 16-18 and 20 based on their incorporation by reference, are indefinite.  Examiner suggests incorporating the subject matter of claims 6 and 19 into the independent claims in order to overcome this rejection.
Claim Rejections – 35 USC 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 13-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Rodrigues (US 2017/0101218).  
Regarding claims 1, 8, 13, and 15, Rodrigues teaches a system (Abstract; FIG. 1A-13, ref. 100: apparatus) comprising: a housing (par. 0020; FIG. 1A-3, ref. 110: case or housing); at least one guide rail formed on an inner surface of said housing (par. 0020; FIG. 1A-3, ref. 142: rails on each side of the 
at least one latch configured to hold the at least one compartment in the housing (par. 0044; FIG. 4 and 5, ref. 630, 640, 642: movable pin that engages with housing to securely fasten a cover to the housing, thus  holding the compartment(s) located in the interior of the housing in place); 
at least one engagement tool (par. 0020-0021; FIG. 1A-3, ref. 200: one or more accessories, such as writing implements including pens); and a base connected to the housing (par. 0020; FIG. 1A-3, ref. 120: floor or bottom wall connected to housing 110.).
Regarding claims 2, 3, 9, and 16, Rodrigues further teaches wherein said housing further comprises: at least one retaining strut formed on an exterior wall of the housing (par. 0023-0024; FIG. 1A-3, ref. 510: corner frame pieces on exterior wall of case or housing); at least one slot formed in a lip of the housing (par. 0023-0024; FIG. 1A-3, ref. 250: slots formed in a lip-shaped structure of the housing); and at least one identification plate engaged to the exterior wall of the housing with the at least one retaining strut (par. 0023-0024; FIG. 1A-3, ref. 300: tiles engaged with exterior of housing via corner frame pieces).
Regarding claim 6 and 19, Rodrigues further teaches wherein the at least one engagement tool further comprises at least one of: stones; sticks; sand timers; stickie notes; markers; highlighters; and dice (par. 0020-0021; FIG. 1A-3, ref. 200: one or more accessories, such as writing implements including pens).
Regarding claim 7, 14, and 20, Rodrigues further teaches wherein said at least one compartment further comprises one of: four equally sized compartments; one large compartment and two smaller compartments; two equally sized compartments; and one compartment (par. 0020-0021; FIG. 1A-3, ref. 140, 150: hollow interior formed by case or housing includes one or more compartments).
Regarding claim 17, Rodrigues further teaches an identifier formed on the at least one identification plate (par. 0035; FIG. 12, ref. 400: front structure of each tile can include associated indicia).
Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being obvious over Rodrigues, as applied to claims 3 and 9, in view of Wardell (US 20080263915).  
Regarding claim 4 and 10, Rodrigues further teaches a coating formed on the at least one identification plate (par. 0053: each tile may include a protective member, such as a plastic sheet, which covers the underlying tile and provides a surface to include decorative indicia), but does not expressly disclose said coating comprising at least one of: a blackboard coating; and a whiteboard coating.  However, Wardell teaches a related decorative display (Abstract) which uses also uses a cover sheet for providing a substrate to display decorative indicia, wherein the sheet is a whiteboard for allowing users to write various messages (par. 0012).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the present invention to incorporate a whiteboard as taught by Wardell into the cover sheet of Rodrigues, in order to provide a known type of cover sheet for displaying decorative messages, thus applying a known technique to a known device ready for improvement to yield predictable results.
Claim(s) 5, 11, 12, and 18 is/are rejected under 35 U.S.C. 103 as being obvious over Rodrigues, as applied to claims 1, 8 and 15, in view of Pryd-Kakuk (US 20080010792) and Atkinson (US 5,701,694).
Regarding claim 5, 11, 12, and 18, Rodrigues teaches the elements above including a device designed to display a plurality of memorabilia facing outward on different sides of a housing (par. 0001; FIG. 1a-3), but does not expressly disclose wherein the base connected to the housing further comprises: a dowel connecting the base to the housing; and a race and bearing assembly formed in the base and connected to the dowel.  However, Pryd-Kakuk teaches a similar multi-sided display device for displaying 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/JAMES B HULL/Primary Examiner, Art Unit 3715